UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



MAXINE BLOCKER-BURNETTE,

       Plaintiff,
              v.                                       Civil Action No. 09-1185 (JEB)
THE DISTRICT OF COLUMBIA,

       Defendant.


                                MEMORANDUM OPINION

       In November 2007, Plaintiff Maxine Blocker-Burnette was terminated without cause

from her job at the District of Columbia’s Addiction Prevention and Recovery Administration

(APRA) after approximately 29 years of service. She was 59 years old at the time and was

responsible for caring for her daughter and father – each of whom had significant health

problems.   A few months before Blocker-Burnette was fired, 32-year-old Tori Fernandez-

Whitney was appointed to run the agency. Fernandez-Whitney quickly determined that APRA

needed to be reorganized and began implementing a plan to do so. As part of the plan, the

Medicaid Division was dissolved, and many of its staff members, including Blocker-Burnette,

were transferred to the Assessment and Referral Center (ARC).      Soon thereafter, Fernandez-

Whitney terminated Blocker-Burnette.

       Representing herself, Blocker-Burnette filed an action against the District of Columbia

alleging discrimination on the basis of age, in violation of the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. § 621 et seq., and on the basis of family responsibilities, in

violation of the District of Columbia Human Rights Act, D.C. Code § 2-1401.01 et seq. The

District has now moved for summary judgment. As Blocker-Burnette has presented evidence

                                              1
that Fernandez-Whitney’s purported reasons for discharging her were a pretext for age

discrimination, the Court finds that Plaintiff’s age-discrimination claim related to termination

withstands summary judgment.        By contrast, there is virtually no evidence that she was

reassigned to the ARC because of her age or terminated because of her family responsibilities;

the Court will, accordingly, grant summary judgment on those claims.

I.     Background

       From 1978 until her termination on November 8, 2007, Plaintiff was employed by

APRA, which coordinates substance-abuse prevention and treatment programs. See Compl. at 1,

3. In 2000, she became APRA’s Medicaid Program Manager. See Mot., Exh. 9 (Deposition of

Plaintiff) at 25, 30; Compl. at 1. Her duties in that position included helping to write “the state

planning amendment for Medicaid,” by which APRA would seek approval to receive Medicaid

reimbursement, and overseeing the billing of Medicaid services for Temporary Assistance for

Needy Families (TANF) recipients entitled to Medicaid services for substance abuse treatment.

See Pl. Dep. at 30-44.

       On June 25, 2007, Tori Fernandez-Whitney was appointed Senior Deputy Director of

APRA, the agency’s highest ranking position. See Mot., Exh. 10 (Declaration of Fernandez-

Whitney), ¶ 2.     Prior to her appointment, Fernandez-Whitney was a member of D.C.

Councilmember David Catania’s staff, and in that capacity, she served as Deputy Committee

Clerk and Policy Director for the City Council’s Committee on Health, which oversees APRA.

Id., ¶ 3. During her tenure, KPMG, an independent auditing firm, was commissioned by the

Department of Health “to conduct an organizational assessment” of APRA. See Mot., Exh. B

(KPMG Report) at i. It published its report on April 20, 2007 – about two months before

Fernandez-Whitney left Catania’s staff. Id. The report discusses a host of agency shortcomings,


                                                2
including deficiencies in its policies and procedures, budget management, and staffing. Id. at 11-

18.

       Fernandez-Whitney was aware of the KPMG report when she started in her position at

APRA, and thereafter she observed firsthand many flaws in the management and operations of

the agency. See Fernandez-Whitney Decl., ¶¶ 4-6.       With respect to the Medicaid Division, in

which Blocker-Burnette worked, Fernandez-Whitney noted that, with the exception of two pilot

programs, APRA was not approved to receive Medicaid funds. Id., ¶ 8; see also Pl. Dep. at 40.

The Division had been seeking Medicaid approval for at least six years – to no avail – when

Fernandez-Whitney became Senior Deputy Director. See Pl. Dep. at 35; Fernandez-Whitney

Decl., ¶¶ 8-9.    Fernandez-Whitney also observed that “there were people with clinical

backgrounds that were not working in a clinical capacity even though APRA had deficiencies in

staffing in clinical areas.” See Fernandez-Whitney Decl., ¶ 7.

       Based on her own observations as well as KPMG’s findings, Fernandez-Whitney

determined that the agency needed to be reorganized, in what she refers to as a “functional

realignment.” Id., ¶ 10; see also Mot., Exh. C (Letter from Fernandez-Whitney explaining

functional realignment). As part of the realignment, the Medicaid Division was dissolved, and

the Assessment and Referral Center – which “is the central portal for District residents’ entry

into treatment programs” – was expanded. See Fernandez-Whitney Decl., ¶¶ 11-12.

       In early October 2007, Blocker-Burnette and her staff in the Medicaid Division were

transferred to the ARC.     Id., ¶¶ 13-14.    The ARC assesses clients’ treatment needs and

determines their financial eligibility for APRA services. Id., ¶14. If the person qualifies, the

ARC issues him a voucher, which allows him to get treatment from the provider of his choice.

Id. According to Fernandez-Whitney, Blocker-Burnette was assigned to be the Manager of



                                                3
Voucher Services – a position Fernandez-Whitney believed she was qualified for because she

was a licensed professional counselor. Id.     Blocker-Burnette contends, however, that she was

never given a new title; she was simply told to report to Charles Brown and “he would explain

what [her] duties were.” Pl. Dep. at 77, 87.

       Shortly after assuming her position in the ARC, Blocker-Burnette was asked to cover

some of the tasks of her direct supervisor, Charles Brown, while he was away. See Opp., Exh. 1

(October 2007 email exchange regarding Blocker-Burnette’s duties in Brown’s absence).

Among other things, she would be responsible for “administrat[ing] voucher production” and

performing “clinical reviews and intervention” in his absence. Id. Replying to an email from

Brown describing these duties, Blocker-Burnette wrote that she had “never performed clinical

treatment” and that she had “had limited training on vouchers and no training as a super user

with the current duties [Brown] utilize[d] as a supervisor.” Id. She nevertheless stated that she

would “perform the duties as well as [she could].” Id. Blocker-Burnette copied Fernandez-

Whitney on this correspondence.

       Two days later, on October 17, 2007, Fernandez-Whitney instructed Larry Ricks, a

Program Manager, that “effective immediately and until Mr. Charles Brown returns from

training,” he would “act as the Program Manager for the Assessment and Referral Center.”

Mot., Exh. H (Memo Delegating Authority to Larry Ricks). She indicated that her memorandum

“supersede[d] all previous delegation of authority.” Id. Fernandez-Whitney later explained that

the representations in Blocker-Burnette’s email, though “in direct conflict with Ms. Blocker

Burnette’s credentials as a licensed professional counselor,” led her to believe that Blocker-

Burnette “was not qualified to cover the additional responsibilities in Mr. Brown’s absence.”

See Fernandez-Whitney Decl., ¶ 15. They suggested, furthermore, that Blocker-Burnette “was



                                                4
not qualified to carry out the duties of her assigned position as Manager of Voucher Services.”

Id.

            Fernandez-Whitney was also dissatisfied with Blocker-Burnette because she failed to

attend a meeting Fernandez-Whitney had scheduled for October 12, 2007, and, according to

Fernandez-Whitney, had not notified her of her inability to attend. Id., ¶¶ 17-19. Blocker-

Burnette maintains that she informed her direct supervisor, Charles Brown, that she could not be

at the meeting because she had to take care of her father and daughter. See Opp. at 8. Brown

confirmed this and indicated that he reported Blocker-Burnette’s reasons for not being able to

attend the meeting to Fernandez-Whitney. See Opp., Exh. 5 (July 2011 email exchange between

Blocker-Burnette and Brown).

            On October 24, 2007, at age 59, Blocker-Burnette was given written notice that she

would be terminated, effective November 8, 2007. Mot., Exh. A (Termination letter to Blocker-

Burnette); Pl. Dep. at 9. On June 9, 2009, she filed this action against the District of Columbia

alleging discrimination on the basis of age and family responsibilities. The District has filed a

Motion for Summary Judgment, which the Court considers here.

      II.      Standard of Review

            Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). A fact is “material” if it is capable of affecting the

substantive outcome of the litigation. Holcomb, 433 F.3d at 895; Liberty Lobby, Inc., 477 U.S. at

248. A dispute is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. See Scott v. Harris, 550 U.S. 372, 380 (2007); Liberty Lobby, Inc.,


                                                  5
477 U.S. at 248; Holcomb, 433 F.3d at 895. “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by citing to particular parts of materials in the

record.” FED. R. CIV. P. 56(c)(1)(A).

          The party seeking summary judgment “bears the heavy burden of establishing that the

merits of his case are so clear that expedited action is justified.” Taxpayers Watchdog, Inc., v.

Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987). When a motion for summary judgment is under

consideration, “the evidence of the non-movant[s] is to be believed, and all justifiable inferences

are to be drawn in [her] favor.” Liberty Lobby, Inc., 477 U.S. at 255; see also Mastro v. PEPCO,

447 F.3d 843, 850 (D.C. Cir. 2006); Aka v. Washington Hospital Center, 156 F.3d 1284, 1288

(D.C. Cir. 1998) (en banc). On a motion for summary judgment, the Court must “eschew

making credibility determinations or weighing the evidence.” Czekalski v. Peters, 475 F.3d 360,

363 (D.C. Cir. 2007).

          The nonmoving party’s opposition, however, must consist of more than mere

unsupported allegations or denials and must be supported by affidavits, declarations, or other

competent evidence, setting forth specific facts showing that there is a genuine issue for trial.

FED. R. CIV. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The nonmovant is

required to provide evidence that would permit a reasonable jury to find in its favor. Laningham

v. United States Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987). If the nonmovant’s evidence is

“merely colorable” or “not significantly probative,” summary judgment may be granted. Liberty

Lobby, Inc., 477 U.S. at 249-50.

   III.      Analysis

             A. Termination

                    1. Age Discrimination


                                                6
       Blocker-Burnette’s central allegation is that she was terminated based on her age in

violation of the ADEA. The ADEA makes it unlawful for an employer “to discharge any

individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C. §

623(a)(1). Individuals 40 years of age and older are included in the protected class. Id., §

631(a). In the absence of direct evidence of discrimination, ADEA claims are evaluated under

“the familiar three-step burdenshifting framework announced in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 … (1973).” Paquin v. Federal Nat. Mortg. Ass’n, 119 F.3d 23, 26 (D.C.

Cir. 1997); see also Koger v. Reno, 98 F.3d 631, 633 (D.C. Cir. 1996) (“Age discrimination is

governed by the disparate treatment analysis developed in the Title VII context.”). Under that

framework, the plaintiff must first establish a prima facie case of discrimination. McDonnell

Douglas, 411 U.S. at 802. If she does so, the burden shifts to the defendant to assert a legitimate,

non-discriminatory reason for the adverse employment action. Id. The plaintiff must then “be

afforded a fair opportunity to show that [the defendant’s] stated reason … was in fact [a] pretext”

for unlawful discrimination. Id. at 804.

        The D.C. Circuit has stated, however, that at the summary judgment stage, it is “almost

always irrelevant” whether a plaintiff in discrimination suit has made out a prima facie case. See

Brady v. Office of Sergeant at Arms, 520 F.3d 490, 492 (D.C. Cir. 2008); Baloch v.

Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir. 2008) (applying Brady, originally developed for

Title VII claims, to ADEA claims). Once a defendant has proffered a legitimate, non-retaliatory

reason for the employment decision, “the question whether the employee actually made out a

prima facie case is ‘no longer relevant’ and thus ‘disappear[s]’ and ‘drops out of the picture.’”

Brady, 557 F.3d at 493 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510, 511 (1993)).



                                                 7
Here, there is no doubt Plaintiff suffered an adverse action when she was terminated. See Def.

Statement of Undisputed Material Facts, ¶ 34; see also 29 U.S.C. § 623(a)(1). In addition, it is

undisputed that Defendant has articulated a legitimate, non-discriminatory reason for terminating

Blocker-Burnette – namely, that she was not qualified to perform the duties required of her in her

new position in the ARC. See Mot. at 4 (“Because Plaintiff’s prior position had been abolished

and because Plaintiff represented that she was not qualified for her new assignment, Plaintiff was

terminated from her employment with the agency.”). This Court, therefore, “need not—and

should not—decide whether the plaintiff actually made out a prima facie case under McDonnell

Douglas.”    Brady, 520 F.3d at 494 (emphasis in original); see also Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 142 (when defendant offers evidence that plaintiff was

terminated for legitimate, nondiscriminatory reason, sole remaining issue is “discrimination vel

non”) (citation omitted).

       Instead, the Court’s task here is to determine whether Blocker-Burnette has produced

sufficient evidence for a reasonable jury to find that the District’s asserted reason for terminating

her was a pretext for age discrimination. See Brady, 520 F.3d at 494; see also Texas Dept. of

Community Affairs v. Burdine, 450 U.S. 248, 253 (1981). Since the Court is considering this

question on summary judgment, the Court may grant Defendant’s Motion only if the evidence,

viewed in the light most favorable to Blocker-Burnette and drawing all reasonable inference in

her favor, is such that “no reasonable jury” could find that the District’s asserted reasons were

pretextual. See Hamilton v. Geithner, 2012 WL 119134, at *5 (D.C. Cir. 2012) (citing Jones v.

Bernanke, 557 F.3d 670, 674, 681 (D.C. Cir 2009)); see also Reeves, 530 U.S. at 148.

       The primary reason the District gives for terminating Blocker-Burnette is that she herself

represented that she was not qualified for the position to which she was assigned. See Mot. at 7



                                                 8
(“Plaintiff’s termination resulted from her own assessment that she was not qualified to perform

the duties of the position to which she was transferred ….”). Plaintiff denies ever saying

anything to that effect. See Opp. at 2. She merely stated in an email regarding tasks she was

asked to perform in her supervisor’s absence that she had “never performed clinical treatment

duties” and that her experience had “been mostly administrative and/or managerial.”             See

October 2007 email exchange.      She also indicated that she had “limited training on vouchers”

and “no training as super user.” Id.       Blocker-Burnette claims that these statements do not

express a lack of ability or qualifications to perform the required tasks; they simply indicate that

she needed training in APRA’s unique tools and methods. See Opp. at 2; Pl. Dep. at 71-72.

Plaintiff did not “refus[e] to perform the duties assigned to her,” as Fernandez-Whitney claims;

rather, she stated she would do them as best she could. See October 2007 email exchange. The

Court believes that Blocker-Burnette’s email is subject to multiple reasonable interpretations. As

the Court must not make credibility determinations or weigh the evidence at this stage of the

litigation – but instead must draw all permissible inferences in Blocker-Burnette’s favor – the

Court finds that genuine issues of material fact remain for the fact-finder to resolve at a later

date. See Czekalski, 475 F.3d at 363.

       In addition, several comments made by Fernandez-Whitney suggest that her stated reason

for Blocker-Burnette’s termination may have been a pretext for age discrimination. Before

Plaintiff lost her job with APRA, she and Fernandez-Whitney had developed a friendly

relationship. See Pl. Dep. at 50. They would talk about their personal lives, and Fernandez-

Whitney even took Blocker-Burnette’s granddaughter to lunch to “mentor” her. Id. at 50-51.

They also discussed work matters, and Fernandez-Whitney told Blocker-Burnette that “she was

looking for fresh, new blood in the office,” which Blocker-Burnette took to mean that “she



                                                 9
needed new, younger people.” Id. at 51, 53. Fernandez-Whitney made similar comments to

others.    She said to Catherine Bego, a 65-year old Deputy Administrator (who was later

terminated), for example, that she wanted a “more youthful appearance” in APRA’s Executive

Office. See Catherine Boddie Bego v. District of Columbia, Civil Action No. 08-654 (D.D.C.

2010), ECF No. 25, Exh. 5 (Deposition of Bego) at 47-48. On another occasion, Jennifer

Mumford, former APRA Deputy Director of Operations, heard Fernandez-Whitney commenting

that Bego still used a Rolodex even though no one uses them anymore. See Opp., Exh. 10 (Decl.

of Jennifer Mumford), ¶ 11. Fernandez-Whitney added that Bego probably did not know how to

use the computer at her desk. Id.

          Defendant relies on Talavera v. Fore, 648 F. Supp. 2d 118 (D.D.C. 2009), to argue that

these comments are “stray remarks,” which are insufficient to create a triable issue of

discrimination. Fore, however, has been reversed on that point of law. See Talavera v. Shah,

638 F.3d 303 (D.C. Cir. 2011). At issue there was whether USAID discriminated against the

plaintiff on the basis of gender when it failed to promote her. Fore, 648 F. Supp. 2d at 123-24.

The district court indicated that a statement by the decisionmaker that men at the agency “have a

bond with each other because they’ve all served in the military” was merely a stray remark

“unrelated to an employment decision involving the plaintiff.” Id. at 132. Because of this, the

court concluded that it was “‘insufficient to create a triable issue of discrimination.’”      Id.

(quoting Simms v. U.S. Gov’t Printing Office, 87 F. Supp. 2d 7, 9 n. 2 (D.D.C. 2000).

          The D.C. Circuit reversed the trial court’s grant of summary judgment on the plaintiff’s

failure-to-promote, gender-discrimination claim, holding that the court had improperly

discounted probative evidence. Shah, 638 F.3d at 310-313. Specifically, the Circuit held that the

decisionmaker’s statement was “relevant to [the plaintiff’s] claim of gender discrimination” and



                                                 10
should have been “considered in evaluating whether the totality of the evidence shows the

USAID’s explanation was pretextual.” Id. at 311. After considering the relevant evidence that

the district court had excluded, the D.C. Circuit concluded that the plaintiff had presented

sufficient evidence for a reasonable jury to find that the proffered reason for the non-promotion

was pretext.    Id. at 313.   The Fore case and its subsequent history, accordingly, undercut

Defendant’s argument that isolated remarks unrelated to the employment decision at issue cannot

create a dispute of material fact. On the contrary, the Talavera cases militate in favor of

considering prior statements that could reasonably suggest discriminatory views on the part of

the employer.

       Defendant’s other argument that Fernandez-Whitney’s prior remarks are irrelevant is

similarly unavailing. In its Reply, Defendant attempts to distinguish Threadgill v. Spellings, 377

F. Supp. 2d 158 (D.D.C. 2005), from the instant case. In Threadgill, the court stated that “the

term ‘new blood’ by itself does not always connote age discrimination” as it has at least two

possible meanings: it could refer to “people outside the team, both young and old,” or it could

“intimate the replacement of older employees with younger ones.” Id. at 164. The use of the

term must therefore be looked at in context in order to determine whether it could raise an

inference of discrimination. See id. In Threadgill, the district court concluded that “a reasonable

factfinder could infer that ‘new blood’ was synonymous with young ‘blood’” because there was

evidence that the employer used the “two phrases in tandem” and made other “subtle comments

about age,” including referring to a group of people as “‘over the hill.’” Id. While the facts here

are not identical to those in Threadgill, they are not so dissimilar as to dictate a different result.

There is testimony that Fernandez-Whitney used the phrase “fresh, new blood.” Combined with

evidence that she made other age-related comments and terminated several employees over the



                                                 11
age of forty, this Court finds that a reasonable jury could draw an inference of age discrimination

in this case. See Opp., Exh. 8-9, 12-13 (declarations of four individuals over age forty who were

terminated by Fernandez-Whitney in spite of excellent to outstanding performance reviews);

Mot., Exh. D (Memorandum from Fernandez-Whitney discussing terminations of seven

individuals, at least six of whom were over age 40, purportedly due to “functional realignment”);

see also Bego, 725 F. Supp. 2d at 35-36 (APRA employee’s age-discrimination claim survives

summary judgment based on Fernandez-Whitney’s ageist remarks and alleged pattern of

terminating qualified older managers); Buckley v. Hospital Corp. of America, 758 F.2d 1525,

1527-28 (11th Cir. 1985) (comments that hospital needed “new blood” together with desire to

attract younger employees and multiple comments on plaintiff’s age was sufficient evidence of

discrimination).

       Finally, the District contends that the Court should treat its statement of material facts not

in dispute as admitted because Plaintiff failed to comply with Local Civil Rule 7(h)(1). Reply at

3-4. That rule requires a party opposing a motion for summary judgment to include a SUMF,

citing to the relevant portions of the record. See LCvR 7(h)(1). Any facts identified in the

moving party’s SUMF and not controverted by the opposing party’s statement may be assumed

by the Court. Id. Because of the permissive nature of this rule and the leniency afforded to pro

se plaintiffs like Blocker-Burnette, the Court will not treat Defendant’s statement of facts as

conceded. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (pleadings of pro se plaintiffs subject

to less stringent standards than those of trained attorneys).

       The Court, therefore, believes summary judgment is not warranted on Plaintiff’s age-

discrimination claim as it relates to her termination.

                   2. Discrimination on the Basis of Family Responsibilities



                                                 12
       Blocker-Burnette also contends that her termination was a result of discrimination on the

basis of family responsibilities in violation of the D.C. Human Rights Act. Among other things,

that statute prohibits an employer from discharging or otherwise discriminating against an

employee based on her support of a person or persons in a dependent relationship.      See D.C.

Code §§ 2-1402.11(a)(1); -1401.02(12). Blocker-Burnette argues that she was fired, at least in

part, because she was unable to attend a meeting with Fernandez-Whitney on the evening of

October 12, 2007. See Opp. at 1-2; Compl. at 2-3; see also July 2011 email exchange between

Blocker-Burnette and Brown; Mot, Exh. 10 (Declaration of Fernandez-Whitney, ¶ 17).           The

meeting was held after working hours, and Blocker-Burnette could not make it because she

needed to take care of her daughter and her ill father. See Pl. Dep. at 70-71. She informed

Brown, her direct supervisor, that she would not be at the meeting due to family obligations, and

Brown later indicated that he had notified Fernandez-Whitney of that fact. See July 2011 email

exchange.

       The following Monday, Fernandez-Whitney talked to Blocker-Burnette about missing the

meeting. See Fernandez-Whitney Decl., ¶ 18. She appeared upset and told Plaintiff that when

she summoned her to a meeting, she expected her to show up. See Pl. Dep. at 90-91. Blocker-

Burnette said that she had family responsibilities that had prevented her from attending the

meeting and that she had informed Brown that she would not be there. Id. Fernandez-Whitney

simply replied, “[W]e all have issues.” Id.

       Based on these facts alone, Blocker-Burnette contends that a reasonable jury could find

that her termination constitutes unlawful discrimination on the basis of her family

responsibilities. There is simply not enough evidence to support such a finding. For the Court to

deny a motion for summary judgment, the nonmoving party must present more than “a scintilla



                                               13
of evidence to support [her] claims.” Freedman v. MCI Telecommunications Corp., 255 F.3d

840, 845 (D.C. Cir. 2001). While this is a low bar, Blocker-Burnette has failed to clear it here.

           B. Reassignment

       In addition to alleging that her termination was unlawful, Blocker-Burnette also

challenges her transfer from the Medicaid Division to the ARC. As best the Court can discern,

Blocker-Burnette’s argument is that she was reassigned to a “targeted” position in the ARC for

discriminatory reasons.    See Opp. at 26.     She alleges that Fernandez-Whitney acted with

“unfettered subjective discretion” in implementing the structural realignment – violating

numerous “established procedures under the D.C. Personnel Rules and Regulations.” Id. at 4-5.

Even assuming this is true, Blocker-Burnette has not offered a shred of evidence that her transfer

was motivated by discrimination. This is a situation in which a substantial office realignment

occurred and Plaintiff’s whole division was dissolved. In fact, Fernandez-Whitney set forth

compelling reasons why this occurred.       See Fernandez-Whitney Decl., ¶¶ 7-8 (noting, for

example, that people with clinical backgrounds were not working in a clinical capacity in spite

of shortage of clinical staff in agency and that a Medicaid Division existed even though APRA

not approved for Medicaid reimbursement).            Blocker-Burnette has not shown that this

explanation was actually a pretext for discrimination. As such, no reasonable jury could find that

her transfer amounted to unlawful discrimination.

IV.    Conclusion

       For the foregoing reasons, the Court will issue a contemporaneous Order that will grant

in part and deny in part Defendant’s Motion for Summary Judgment.



                                                             /s/ James E. Boasberg
                                                            JAMES E. BOASBERG

                                                14
                               United States District Judge

Date: February 10, 2012




                          15